Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “calculate the appropriate price in accordance with how much time is left of the tolerable amount of time input” is not disclosed by the originally filled specification.  Attesting paragraph [055], pointed out by the Applicant, the specification discloses:
 [0055] Herein, the appropriate price calculated by the appropriate price calculation unit 3313 does not necessarily match the appraisal value calculated by the appraisal value calculation unit 3312. This is because whereas the appraisal value is calculated uniquely using a function that takes appraisal  the appropriate price may be different depending on the amount of time tolerable by the seller or the buyer, for example. Consequently, for example, for real estate properties that have already been bought or sold near the location of the property for sale or the desired property for purchase (corresponding to the "first real estate properties" in the description of the appraisal value calculation unit 3312 earlier), the appropriate price calculation unit 3313 analyzes the relationship of the appraisal value, the actual transaction price, and the required transaction time, and based on this relationship, generates a model indicating the relationship of the appraisal value and the appropriate price for each of anticipated required transaction times of the property for sale or the desired property for purchase. The appropriate price calculation unit 3313 is able to calculate an appropriate price for a property by applying, to the above model, an anticipated required transaction time and an appraisal value of the property for sale or the desired property for purchase which are input by the user of the client 100, for example.
Although these paragraphs discloses that the tolerable amount of time might be different depending on the amount of tolerable time it does not specifically disclose “calculating the appropriate price in accordance with how much time is left of the tolerable amount of time input”.  The specification generically discloses that the anticipated transaction time is taken into consideration, however not specifically how much time is left.
For this reason, the claims are rejected for containing new matter not previously disclosed on the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu Chihiro (JP2003/022314) in view of Tatang (US 10,055,788)

Regarding claims 1, 17 and 18, CHIHIRO discloses 
an information processing device comprising a processing circuit ( [0035] Here, it is assumed that this apparatus 100 is realized by software defining the operation of each means in a processing apparatus having a general configuration provided with control means, input means, storage means, and output means,) configured to:
 an information processing method;
a non-transitory computer readable medium storing thereon a program that when executed by a processor causes the processor to execute a method ([0036] The apparatus 100 can also be realized by a physically dedicated apparatus. When the function of one means is realized by two or more  comprising:
receive a target anticipated required transaction time of a tolerable amount of time (paragraph [0061] discloses an anticipated required transaction time as an estimation date June 1, 2020 for the prediction.  Wherein it is understood that a prediction is a forecast of a future behavior. “The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001.”);
calculate an appraisal value of the target real estate property by using a function which includes appraisal factors of the target real estate property depending on a location surrounding the target real estate property ([0001] “BACKGROUND OF THE INVENTION 1. Field of the Invention The present invention relates to a method for estimating a function for calculating a property price and an apparatus for estimating a function for calculating a property price.”, [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used. Specifically, when the geographic information system inputs the coordinate data of the specified property, it searches for, measures, and outputs data such as the nearest station and road distance based on the coordinate data. The acquired data is stored in the real estate price DB 6. FIG. 2C is a diagram illustrating an example of a data configuration of the real estate price DB 6. According to FIG. 5C, it can be seen that the nearest station data acquired from the coordinate data, the distance (station distance) data from the nearest station, and the like are stored for each property. (Real estate price formation factor acquisition means) Next, the real estate price formation factor acquisition wherein the appraisal factors include past sales data of real estate transactions of properties located in the location surrounding the target real estate property ([0061]The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001” [0062] FIG. 8 shows an example of the real estate price DB 6 of the present apparatus 100 as of June 1, 2001. According to the figure, real estate price data for J January to May 2001 is stored. Data stored in the property price DB 6 (hereinafter referred to as " analysis data" ).) Are all numerical data, and are composed of continuous data such as price and exclusive area, and dummy variables (eg, 1 for a corner room and 0 for others). [0063] FIG. 9 is a flowchart showing the flow of processing of the real estate price function estimating means 4. First, the real estate price function estimating means 4 reads the analysis data of the real estate price DB 6 (S901), performs market segment processing (S902) to determine the optimum segment, and then uses it to create the real estate price function. );
calculate an appropriate price of the real estate property based on the appraisal value which is based upon the past sales data of the real estate transactions of properties located in the location surrounding the target real estate property identified via a map window; ([0061]The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March 2001.”, [0128] “FIG. 24 is a diagram showing an example of the prediction basis material output by the prediction result output means 15. According to the figure, it is possible to grasp which variable (real estate price formation factor) has affected the price of the property to be evaluated. Moreover, since the scores of the comparison target properties are shown at the same time, it is easy to grasp the characteristics of the evaluation target properties. For example, it can be seen that the property to be evaluated has higher scores for “accessibility to the city center” and “education environment” than the property to be compared, but is lower for other factors.” [0129] FIG. 25 is a diagram showing another example of the prediction basis material output by the prediction result output means 15. In the figure, the relationship between the age of an apartment building and its price is graphed. The person in charge can examine the prediction result based on the type of segment to which the property to be evaluated falls and the current age after construction.”);
calculate the appropriate price based on the appraisal value and an anticipated required transaction time of the real estate property so that the appropriate price is not necessarily equivalent to the appraisal value ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on the transaction price of the real estate property and the estimated price estimated by the created n test price functions, and the prediction of the created test price function is calculated from the calculated divergence rate A step of calculating a fitting rate representing accuracy, and a step of selecting a statistical model having the highest prediction accuracy from the n statistical models based on the calculated fitting rate.” [031] “The other property price database 6f stores, for example, public land price information such as price data (actual price) based on actual transaction examples in the market, public land price / reference land price, property tax evaluation value, inheritance tax route price, and the like.”, [0100] The divergence rate is calculated based on the actual transaction price in the verification analysis data = MP and the estimated price by the test price function i for the verification analysis data = PPi (i = 1... N) Is calculated by the following equation. [0102] The fitting rate indicating the coincidence rate between the predicted value and the actual sales price is calculated by the following equation. The closer the fitting rate value is to 0, the higher the prediction accuracy. [0107] Next, the real estate price function estimating means reads the actual transaction price data of " May 2001" as the analysis data for verification and uses the test price function i from the data of" May 2001" . By calculating the estimated price, the deviation rate and the fitting rate of the test price function are calculated.);
create an assessment of the target real estate property that includes the appropriate price ([0132] According to the above, the person in charge can obtain the estimated price of the property only by inputting the data of the desired property, and the basis for price prediction is presented. It becomes ; and
cause the assessment to be displayed on a client device ([0121] “The real estate price predicting means 205 predicts the price of the evaluation target property by executing the real estate price function specified by the market segment means 203 of the evaluation target property for the evaluation target property. The prediction result output means 206 outputs the result of price prediction of the property to be evaluated, and outputs data related to the basis of price prediction.” [0123] “FIG. 21 shows an example of a real estate price data input screen. According to the figure, the input screen is provided with items 21a such as address, applicant, real estate, loan determination, and reception so that the person in charge can input data for each item related to the property to be evaluated.” [0124] “When the user inputs the data of the property to be evaluated and selects the 
CHIHIRO which is directed to a method and system for estimating a property price in a given time wherein the system discloses receiving an anticipated required transaction time of a tolerable amount of time, however fails to explicitly disclose that such input is specifically performed by an intended buyer or seller of a target real estate property and further fails to explicitly disclose the processing circuit further configured to adjust the appropriate price in accordance with how much time is left of the tolerable amount of time input.
Tatang is introduced to cure such deficiency by disclosing a method and system for calculating a volatility index of a property in order to identify value changes of a real estate properties over the time intervals.  
Tatang further teaches:
receive a target anticipated required transaction time of a tolerable amount of time input by an intended buyer or seller of a target real estate property (Col. 20 lines 49-52 “For example, a user at client terminal 110 may request an estimate of forward pricing dispersion of forward pricing model 124 for four years, starting in May of 2009.”); and
calculate the appropriate price in accordance with how much time is left of the tolerable amount of time input (Col. 20 lines 45-57 “Once system 100 computes these base levels of price dispersion associated with a base housing volatility index of 100, method 900 moves to step S902. At step S902, forward pricing model 124 determines a second time period of interest for which an estimated dispersion is desired. For example, a user at client terminal 110 may request an estimate of forward pricing dispersion of forward pricing model 124 for four years, starting in May of 2009. As .
These paragraphs of Tatang discloses that calculating a volatility index allows for appraising and estimating house price changes over time.  Therefore, taking time into consideration in determining the appraisal value of a house.  By applying a volatility index based on time, the system is able to apply it to house valuations in order to calculate price predictions on a future specific time (col 19 lines 30-34).
Therefore, one of ordinary skill in the art at the time the invention was filled would find obvious to combine the teachings of Tatang of calculating an appropriate price in accordance with how much time is left of the tolerable amount of time input since such calculation allows for a better prediction of a property value over time as disclosed by Tatang on col 19.  Furthermore, such improvement in the system of Chihiro is just a combination of prior art elements previously known in the art of real estate with the known benefit of improving forwards pricing models that take into consideration a time frame as disclosed by Tatang on col. 19 lines 16-53.
Regarding claim 2, CHIHIRO discloses the information processing device according to claim 1, wherein an order or a coefficient of the appraisal factors included in the function is different depending on the location ([0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used. Specifically, when the geographic information system inputs the coordinate data of the specified property, it searches for, measures, and outputs data such as the nearest station and road distance .
Regarding claim 3, CHIHIRO discloses the information processing device according to claim 1, wherein the appraisal factors included in the function are different depending on the location ([0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the .
Regarding claim 5, CHIHIRO discloses the information processing device according to claim 1, wherein the processing circuit is further configured to calculate the appropriate price based on a model indicating a relationship between the appraisal value and the appropriate price for each anticipated required transaction time of the intended buyer and the seller ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on the transaction price of the real estate property and the estimated price estimated by the created n test price functions, and the prediction of the created test price function is calculated from the calculated divergence rate A step of calculating a fitting rate representing accuracy, and a step of selecting a statistical model having the highest prediction accuracy from the n statistical models based on the calculated fitting rate.” [031] “The other property price database 6f stores, for example, public land price information such as price data (actual price) based on actual transaction examples in the market, public land price / reference land price, property tax evaluation value, inheritance tax route price, and the like.”, [0100] “The divergence rate is calculated based on the actual transaction price in the verification analysis data = MP and the estimated price by the test price function i for the verification analysis data = PPi (i = 1... N) Is calculated by the following equation.”, [0061] “The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date = June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001 In this embodiment, the real estate price function is estimated monthly based on the monthly updated real estate price data. For example, the real estate price data is updated weekly. In such cases, the property price function can be estimated weekly.” [0101] “Deviation rate = (MP / PPi) × 100 If the value of the divergence rate is 100, the transaction price matches the estimated price based on the model. Therefore, the closer the divergence rate value is to 100, the more accurate the prediction is. Will be expensive.”).
Regarding claim 6, CHIHIRO discloses the information processing device according to claim 5,
the processing circuit is further configured to calculate the appraisal value for each of the one or more real estate transactions of properties located in the location surrounding the target real estate property and the target real estate property ([0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”), and
the processing circuit is further configured to generate the model based on a relationship among the appraisal value, at least one actual transaction price of one or more real estate transactions of properties located in the location surrounding the target real estate property , and the one or more  transaction time of one or more real estate transactions of properties located in the location surrounding the target real estate property, and to calculate the appropriate price of the target real estate property based on the generated model and the appraisal value of the target real estate property ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on .
Regarding claim 7, CHIHIRO discloses the information processing device according to claim 6,
wherein the processing circuit is further configured to calculate the appraisal value by using a function that is shared in common between the one or more real estate transactions of properties located in the location surrounding the target real estate property and the target real estate property .
Regarding claim 8, CHIHIRO discloses the information processing device according to claim 6, 
wherein the target real estate property is a real estate property that a user of the client device desires to sell ([0135] When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation.).
Regarding claim 9, CHIHIRO discloses the information processing device according to claim 6, wherein the target real estate property is a virtual real estate property reflecting desired terms input by a user of the client device ([0135] “When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation.” [0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”).
Regarding claim 11, CHIHIRO discloses the information processing device according to claim 1, further comprising:
the processing circuit is further configured to estimate a price trend of real estate properties near the location of the target real estate property, the processing circuit is further configured to calculate the appropriate price of the target real estate property based on the appraisal value and the price trend ([0125] “FIG. 22 is a diagram showing an example of the real estate price prediction result table output by the prediction result output means 15. According to the figure, a peripheral view of the evaluation target property, conditions regarding the evaluation target property, and a list of peripheral cases of the evaluation target property are output. Various conditions entered by the user on the real estate price data input screen are output in the condition column for the property to be evaluated, and the “calculated market unit price” and “calculated market price” include the market unit price calculated by this device and The market price is output.”, [0126] “Here, on the real estate price data input screen, “market unit price = 23.34 (million)” and “market price = 1400 (million)” are entered. On the other hand, on the real estate price prediction result table screen, “calculated market unit price = 24.58 (10,000)” and “calculated market price = 1,481 (10,000)” are output. Thereby, the person in charge knows that the value of the property is calculated to be approximately the same as the value currently determined by the user or slightly higher than the value currently determined by the person in charge. In addition, since the person in charge can confirm the list of surrounding cases together with the surrounding diagram, it is easy to confirm the property to be evaluated.” [0127] “FIG. 23 is a diagram showing an example of forecast material output by the forecast result output means 15 accompanying the real estate price forecast result table. The figure shows the trend of second-hand apartment prices in the forecast area. Specifically, it shows the trend of secondhand apartment prices from September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March 2001.” [0139] “When the user 400 is requested to apply for a loan from the user 400, the property management means 301 notifies the bank 600 of the property information stored in the property database 303 and the estimated price of the property along with the input personal information. The information notified to the bank 600 is, for example, a proximity example (related transaction example (prevailing price), published land price / reference land price, property tax valuation value, inheritance .
Regarding claim 12, CHIHIRO discloses the information processing device according to Claim 11, 
wherein the real estate property includes a first real estate property that already has been bought or sold, and a second real estate property that is going to be bought or sold ([0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan ,
the processing circuit is further configured to estimate the price trend as a tendency of change over time produced in a relationship between the appraisal value and an actual transaction price for each actual required transaction time of the first real estate property ([0125] “FIG. 22 is a diagram showing an example of the real estate price prediction result table output by the prediction result output means 15. According to the figure, a peripheral view of the evaluation target property, conditions regarding the evaluation target property, and a list of peripheral cases of the evaluation target property are output. Various conditions entered by the user on the real estate price data input screen are output in the condition column for the property to be evaluated, and the “calculated market unit price” and “calculated market price” include the market unit price calculated by this device and The market price is output.”, [0126] “Here, on the real estate price data input screen, “market unit price = 23.34 (million)” and “market price = 1400 (million)” are entered. On the other hand, on the real estate price prediction result table screen, “calculated market unit price = 24.58 (10,000)” and “calculated market price = 1,481 (10,000)” are output. Thereby, the person in charge knows that the value of the property is calculated to be approximately the same as the value currently determined by the user or slightly higher than the value currently determined by the person in charge. In addition, since the person in charge can confirm the list of surrounding cases together with the surrounding diagram, it is easy to confirm the property to be evaluated.” [0127] “FIG. 23 is a diagram showing an example of forecast material output by the forecast result output means 15 accompanying the real estate price forecast result table. The figure shows the trend of second-hand apartment prices in the forecast area. Specifically, it shows the trend of secondhand apartment prices from September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March , and
the processing circuit is further configured to calculate the appropriate price of the second real estate property based on the price trend estimated for the first real estate property positioned near the location of the second real estate property, and the appraisal value of the second real estate property [0139] “When the user 400 is requested to apply for a loan from the user 400, the property management means 301 notifies the bank 600 of the property information stored in the property database 303 and the estimated price of the property along with the input personal information. The information notified to the bank 600 is, for example, a proximity example (related transaction example (prevailing price), published land price / reference land price, property tax valuation value, inheritance tax route price), which is reference information when predicting the price of the property. , Trend .
Regarding claim 13, CHIHIRO discloses the information processing device according to claim 1, further comprising: 
the processing circuit is further configured to acquire surrounding environment information near the location of the real estate property, wherein the processing circuit is further configured to create the assessment that includes the appropriate price together with the surrounding environment information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function”, [033] “The physical region DB 7a includes a town information database with coordinate data, a network information database, and a spatial database, and data for acquiring or generating physical factor data (for example, commercial facilities, public facilities, natural environment, and land) Data on usage intensity etc.) is stored. The subjective region DB 7b stores data for acquiring or generating cultural factor data and historical factor data for each region (for example, data on expert rankings, consumer feedback, etc. for the region).” [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, .
Regarding claim 14, CHIHIRO discloses the information processing device according to claim 13, further comprising:
the processing circuit is further configured to acquire life stage information about a user of the client device, wherein the processing circuit is further configured to acquire the surrounding environment information based on the life stage information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function” [033] “The physical region DB 7a includes a town information database with coordinate data, a .
Regarding claim 15, CHIHIRO discloses the information processing device according to claim 14, 
wherein the processing circuit is further configured to acquire the surrounding environment that reflects life events having a high probability of occurring for the user in the future, based on the life stage information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function”, [033] “The physical region DB 7a includes a town information database with coordinate data, a network information database, and a spatial database, and data for acquiring or generating physical factor data (for example, commercial facilities, public facilities, natural environment, and land) Data on usage intensity etc.) is stored. The subjective region DB 7b stores data for acquiring or generating cultural factor data and historical factor data for each region (for example, data on expert rankings, consumer feedback, etc. for the region).” [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property.” [0049] “The factor data belonging to the natural environment includes data indicating the level of the natural environment such as the green coverage .
Regarding claim 16, CHIHIRO discloses the information processing device according to claim 1, further comprising: 
processing circuit is further configured to acquire life stage information about a user of the client device, wherein the processing circuit is further configured to calculate the appropriate price at a future point in time specified based on the life stage information ([0061]”The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date = June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001 In this embodiment, the real estate price function is estimated monthly based on the monthly .
Regarding claims 19-21, Tatang teaches:
generating a distribution curve of transaction price relative to transaction time; and 
causing the distribution curve to be displayed on the client device ( [0098] Target coverage can also be adjusted according to a probability distribution, such as a normal distribution. For example, assume for a base period that the volatility index is 100, and the base target coverage for a target confidence of 10% is one standard deviation (approximately 68%). In other words, approximately 68% of the price estimates by an AVM are within 10% of the actual sales prices, i.e., the range of +/−10% of the sales price covers +/−one standard deviation of the price estimates during the base time period. [0100] Another embodiment may assume that the AVM error will follow a normal distribution, and adjust the target coverage accordingly. To do so, such an embodiment may adjust the number of standard deviations for our base period by the ratio of the base volatility index to the volatility index for the period of interest, i.e. (1 std. dev.*100/150)=2/3 std. deviation. In a normal distribution, 2/3 of one standard deviation corresponds to about 49.5%. Thus, the expected target coverage for the period of interest is approximately 49.5%. In other words, this embodiment expects 49.5% of the estimates by the AVM to be within 10% of the actual selling prices when the volatility index is 150. [0112] Specifically, the embodiment discussed above used the formula: adjusted target coverage=base target coverage*(base volatility index/volatility index for period of interest). Alternative embodiments may substitute standard deviations for the volatility indices in the formula to adjust the target performance thresholds. Also, various robust measures of the spread of a distribution can be substituted for standard deviations.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to generate a distribution curve of transaction price relative to transaction time; and cause the distribution curve to be displayed on a client device since such modification is just an .



Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejection previously presented for claim(s) 1-3, 5-9, and 11-18 have been considered.  The previously presented rejection is withdrawn, however the new amendments present similar issues which are detailed in a new 35 USC 112 1st rejection.
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant generically argues that Tatang does not disclose the newly added limitation, however does not clarify how the limitation differentiates from the prior art.  The requirement of the claim is to calculate an appropriate price in accordance with how much time is left of the tolerable amount.  Although the claim contains new matter not previously disclosed in the specification, the Examiner has applied art in view of the specification of determining an appropriate time in different points of time which is clearly disclosed by Tatang at least in the sections cited.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greystoke (US 2015/0199754) related to an artificial intelligence engine configured to identify information corresponding to at least one of a potential renter and a first rental property and assess and value the information based on a context from which the information is identified. The artificial intelligence engine may also determine a recommendation corresponding to the renter or the rental property and may provide an interface to the device including the recommendation and a justification for the recommendation. In some embodiments, the system may automatically negotiate on behalf of one of the potential renter and the property owner and may selectively initiate communications between the potential renter and the property owner.
Weiss (US 10,909,643) related to display property value data over a period of time—to dynamically show changes in one or more markets via a display. The system can implement a method of dynamically displaying property price (or value) data over time. User interaction mechanisms can be provided to enable the user to interact with the display and data.
Bleakley (US 2013/0346151) related automated valuation models (AVMs) to calculate valuations for the properties and to determine a valuation for the development based at least partly on the AVM valuations. In some implementations, the systems and methods can forecast market demand for the properties and generate a sales timeline for projected sales of the properties. The systems and methods can be used to value residential, commercial, or mixed-use real estate developments.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689